Mr. Justice Todd, Jr.,
delivered the opinion of the court.
The United States of America, represented by the Assistant Administrator of the P. R. Reconstruction Administration, sold to Secundino Cora Cintron a parcel of land situated in Patillas. The deed was recorded in the registry of property. Subsequently, the Government erected a house on said parcel and sold it to Mr. Cora, it being agreed in the deed that the mortgage, constituted by the original deed of purchase of the land, should be extended to the obligation for the selling price of the house to be paid in installments. When the latter deed was presented to the Registrar of Property of Guayama, he made the following entry:
“The aforesaid document, which is a copy of deed No. 29 executed in Arroyo on June 20, 1945, before Notary Tomás Bernardini Palés, *459is hereby recorded as to the construction of the concrete house mentioned therein, at folio 4, vol. 46 of Patillas, property No. 3344, second entry, and as to the Extension of the Mortgage on the property, that is, the land, at the folio, volume, and entry above mentioned; but recordation of the sale of said house is hereby suspended because of the failure to pay two dollars ($2.00) in internal revenue stamps for the registration of said title, notwithstanding the fact that the interested party was asked to do so in said notice; and, consequently, recordation of the right to extend the moRtgage as to said house or improvement thereon is hereby denied, due to the suspension of the recordation of the sale of said property, ...”
The 'United States of America has appealed to this court and prays that the registrar he ordered to record the sale of the house without payment of the registration fees. In support of its appeal, it cites § 1 of Act No. 78 of May 10, 1937 (Laws of 1936-37, p. 209), which reads as follows:
‘‘The United States of America, the Puerto Rico Reconstruction Administration, and the Administrator of this Federal agency are hereby exempted from the payment of all kinds of fees prescribed by the laws in, force for the substantiation of judicial proceedings, issuance of certificates by all centers of the Insular Government, and for the execution of public documents and the registration thereof in any public register of Puerto Rico.”
The registrar contends that said Section does not exempt a purchaser from the duty of paying the registration fees and cites, among others, the case of Irizarry v. Registrar, 61 P.R.R. 70.
We believe the registrar is correct. There is nothing in § 1 of Act No. 78, supra, which indicates that it was the legislative intent to exempt from the payment of registration fees any entity or person other than the three specified therein, that is, The' United States of America, the Puerto Rico Reconstruction Administration, and the Administrator of this Federal agency.
This case is governed by our opinion in Irizarry v. Registrar, supra, and the parties are referred thereto.
The decision appealed from must he affirmed.